UNITED STATES I)ISTRICT COURT
WESTERN DISTRICT OF LOUISIANA
LAFAYETTE DIVISION

GHASSAN JAMIL IBRAHIM CASE NO. 6:18-CV-01485 SEC P
#A031-069-792
VERSUS JUDG‘E SUMMERHAYS

IMMIGRATI()N & CUSTOMS MAGISTRA'I`E JUI)GE HANNA
ENFORCEMENT ET AL

JUI)GMENT
For the reasons stated in the Report and Recornmendation of the Magistrate
Judge previously filed herein, determining that the findings are correct under the
applicable IaW, and noting the absence of objections to the Report and
Recomrnendation in the record
7 IT IS OR})ERED, ADJUDGED AND DECREED the Petitioner for Writ
of Habeas Corpus be DISMISSED in accordance With the provisions of FRCP Rule
4l(b) and LR41.3W.

§ <i"»\
THUS DONE in Charnbers on this day of ar- ,

2019.

 

 

Robert R. Summerhays
United States District Judge

 

